United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lebanon, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-415
Issued: January 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2009 appellant filed a timely appeal from a September 29, 2009 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative denying his
hearing loss claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established a hearing loss or tinnitus causally related to
noise exposure in July 2004.
FACTUAL HISTORY
This case has previously been before the Board. In a September 6, 2006 decision, the
Board found that the case was not in posture for a decision with respect to whether appellant

sustained a hearing loss or tinnitus due to employment factors.1 The Board found a supplemental
report was needed from the second opinion physician addressing the issue. The Board set aside
Office decisions dated August 9, 2005 and January 13, 2006. In a July 6, 2007 decision, the
Board again found that the case was not in posture for a decision as the supplemental report from
the second opinion physician was speculative and equivocal.2 The Board set aside the
November 13, 2006 Office decision. The history of the case as contained in the Board’s prior
decisions, are incorporated herein by reference.
The Office referred appellant to Dr. Mohammad M. Akbar, a Board-certified
otolaryngologist, for a second opinion evaluation on the issue of whether appellant’s high
frequency hearing loss or tinnitus were related to noise exposure at work in July 2004. On
August 3, 2007 Dr. Akbar reviewed the medical evidence, finding on examination and results of
diagnostic testing. He was unable to determine whether appellant’s tinnitus was due to noise
exposure from a fan with reasonable medical certainty. Dr. Akbar advised that appellant’s
hearing loss was mild and the tinnitus was only associated with the right ear. In an October 4,
2007 addendum, he reiterated that he could not determine whether appellant’s tinnitus was a
result of work exposure to any degree of medical certainty.
By decision dated October 16, 2007, the Office denied the claim for compensation on the
grounds that the medical evidence did not establish an employment-related condition.
On November 4, 2007 appellant requested a review of the written record and resubmitted
reports by Dr. Howard Melnick, an ear, nose and throat specialist, and Dr. James Restrepo, an
otolaryngologist
By decision dated January 2, 2008, the Office hearing representative set aside the
October 16, 2007 decision and remanded for further development. The Office hearing
representative found that the reports of Dr. Akbar failed to resolve the issue of causal relation.
On February 8, 2008 the Office referred appellant to Daryl G. Bodner, a Board-certified
otolaryngologist, for a second opinion evaluation on the issue of whether appellant’s high
frequency hearing loss or tinnitus were related to noise exposure at work in July 2004. In a
March 23, 2008 report, Dr. Bodner stated that an MRI scan was normal and that he was unable to
determine from the available information whether appellant’s tinnitus was employment related.
Based on appellant’s history and placement of his desk near the sound of the fan, it was likely
that this noise exposure was the cause of the hearing problem. In an April 11, 2008
supplemental report, Dr. Bodner reviewed the April 1, 2008 statement of accepted facts and
advised that his opinion was unchanged.
By decision dated April 15, 2008, the Office denied the claim, finding that the medical
evidence did not establish an employment-related condition.
1

Docket No. 06-1132 (issued September 6, 2006). On July 19, 2004 appellant, then a 39-year-old social worker,
filed a traumatic injury claim alleging that on July 16, 2004 he sustained ringing in the ears and a hearing loss when
he was exposed to a loud “fly” fan for hours.
2

Docket No. 07-801 (issued July 6, 2007).

2

On April 26, 2008 appellant requested a review of the written record by an Office hearing
representative.
By decision dated July 1, 2008, an Office hearing representative set aside the April 15,
2008 decision and remanded the case for further development. The Office hearing representative
found that Dr. Bodner’s reports failed to resolve the issue of whether appellant’s hearing loss
was employment related.
On August 19, 2008 the Office referred appellant to Dr. William W. Banks, a Boardcertified otolaryngologist, for a second opinion evaluation. In a November 14, 2008 report,
Dr. Banks opined that “[g]iven temporal relationship of the noise exposure and the tinnitus
development,” he had to assume appellant’s tinnitus was employment related. He noted that
appellant had ear problems as a child which may have caused his ears to be more sensitive to
acoustic trauma and developing the tinnitus. Dr. Banks related that appellant might have “had
the hearing loss for a long period of time” so that his hearing loss was not caused by the noise,
“but it did in fact cause enough trauma in the right ear to produce tinnitus in an already injured
ear.”
On December 3, 2008 the Office requested Dr. Banks to provide a supplemental report as
he had failed to provide a well-rationalized opinion or discuss the 2004 medical evidence. He
did not respond.
The Office subsequently referred appellant to Dr. Emil Liebman, a Board-certified
otolaryngologist, for a second opinion evaluation on the issue. In a February 27, 2009 report,
Dr. Liebman noted that appellant had some congestion and upper respiratory infection for the
prior few days. An audiogram revealed high frequency sensorineural loss. As to whether
appellant’s tinnitus and hearing loss were employment related, Dr. Liebman opined that he could
not provide a definite conclusion due to appellant’s middle ear problem present on examination
and the conductive component. He recommended repeat audiometric studies in four to six
weeks.
On April 23, 2009 Dr. Liebman noted that appellant returned for a follow-up audiogram
on April 17, 2009. He reported that there was no record of any hearing loss prior to appellant’s
noise exposure on July 16, 2004 and that appellant’s tinnitus began at the time of his noise
exposure. Dr. Liebman advised that he was unable to determine whether appellant’s high
frequency loss was due to his noise exposure, but that “there is a cause for the relationship with
the tinnitus problem.”
In a decision dated April 30, 2009, the Office denied the claim on the grounds that the
medical evidence did not establish an employment-related condition.
On May 15, 2009 appellant requested a written review of the record by an Office hearing
representative.
By decision dated September 29, 2009, an Office hearing representative affirmed the
April 30, 2009 decision.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden to establish the essential elements of his claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability or condition for which compensation is
claimed is causally related to the employment injury.4 Regardless of whether the asserted claim
involves traumatic injury or occupational disease, an employee must satisfy this burden of
proof.5
To establish a causal relationship between appellant’s bilateral hearing loss and his
employment, he must submit rationalized medical opinion evidence based on a complete factual
and medical background supporting such a causal relationship. Rationalized medical opinion
evidence is medical evidence which includes a physician’s opinion on the issue of whether there
is a causal relationship between the claimant’s condition and the implicated employment
factors.6 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.7
ANALYSIS
Appellant filed an occupational disease claim alleging that his tinnitus and hearing loss
were causally related to exposure to noise from a fan in July 2006. The Board previously
remanded the case for development of the medical evidence. The issue is whether the
employment factors identified by appellant caused his tinnitus or hearing loss.
The Office referred appellant to four Board-certified otolaryngologists following the
Board’s remand. Drs. Akbar and Bodner related that they were unable to provide a definitive
answer as to whether appellant’s tinnitus and hearing loss were causally related to his July 2004
noise exposure. Thereafter, Dr. Banks stated that he assumed a causal relationship based on the
development of appellant’s tinnitus and temporal relationship to noise exposure. The Office
requested Dr. Banks to provide a supplemental report but there was no response. Dr. Liebman

3

5 U.S.C. §§ 8101-8193.

4

Barbara R. Middleton, 56 ECAB 634 (2005).

5

Donald W. Wenzel, 56 ECAB 390 (2005).

6

Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

4

was then requested to resolve the issue of whether appellant’s tinnitus and hearing loss were
employment related.8
Dr. Liebman examined appellant and recommended additional diagnostic testing noting
he was unable to provide a definite opinion on causal relation. He subsequently noted that
physical examination of the middle ear was clear and audiometric studies obtained. Dr. Liebman
noted, however, that as previously stated, “I cannot report with any degree of medical certainty
that any or all of the high frequency loss is secondary to his noise exposure. The tinnitus
however seems to be related in time of onset to the noise exposure.” The Board finds that
Dr. Liebman’s opinion regarding the cause of appellant’s hearing loss to be speculative and
equivocal and of diminished probative value.9 When the Office obtains an opinion from an
Office referral physician, it has the responsibility to obtain an evaluation from the referral
physician that resolves the issue involved in the case.10 Dr. Liebman does not resolve the issue
of causal relationship. The Office should not have relied upon his opinion as a basis for denying
appellant’s claim for compensation.11 The case will be remanded to the Office for appropriate
development on whether appellant’s hearing loss or tinnitus is causally related to his federal
employment. After such development as deemed necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for a decision.

8

See Peter C. Belkind, 56 ECAB 580 (2005) (where the Office referred a claimant for a second opinion physician
and the report did not adequately address the relevant issues, the Office should secure a report on the relevant
issues).
9

D.D., 57 ECAB 734 (2006); Michael R. Shaffer, 55 ECAB 386 (2004).

10

Richard F. Williams, 55 ECAB 343 (2004).

11

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 29, 2009 is set aside and remanded for further
proceedings consistent with the above opinion.
Issued: January 21, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

